Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  October 25, 2019                                                                  Bridget M. McCormack,
                                                                                                  Chief Justice

  159179                                                                                 David F. Viviano,
                                                                                         Chief Justice Pro Tem

                                                                                       Stephen J. Markman
                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                       Elizabeth T. Clement
                                                                                      Megan K. Cavanagh,
                                                                                                       Justices
  v                                                        SC: 159179
                                                           COA: 347245
                                                           Saginaw CC: 98-015038-FC
  CARL WILSON,
           Defendant-Appellant.

  ____________________________________/

          On order of the Court, the application for leave to appeal the February 21, 2019
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the order of the Court of Appeals, we VACATE
  the August 7, 2018 order of the Saginaw Circuit Court, and we REMAND this case to the
  circuit court. The defendant’s 2004 motion to correct his presentence report expressly
  disclaimed any request for resentencing and was improperly re-characterized as a motion
  for relief from judgment. His subsequent filings were not filed as motions for relief from
  judgment either, and were properly returned to him for that reason. The motion for relief
  from judgment in this case is the defendant’s first such motion, so he is not subject to the
  successive-motion bar of MCR 6.502(G). On remand, pursuant to MCR 6.502(D), the
  court shall either return the motion to the defendant or adjudicate it as his first motion for
  relief from judgment.

         We do not retain jurisdiction.

         MARKMAN, J. (dissenting).

          I respectfully dissent because defendant is simply not entitled, either legally or
  equitably, to have his 2018 motion for relief from judgment adjudicated as an initial
  motion, as the majority asserts. In 2005, the trial court denied a motion from defendant
  to correct his presentence investigation report and treated the motion as an initial motion
  for relief from judgment despite the motion itself stating that the court should not review
  it as such. Nevertheless, defendant did not appeal the 2005 order and he waited until
  2016 to file his next substantive motion, this time fashioned as a motion for dismissal.
  The trial court returned that motion for a failure to file in accordance with MCR 6.500 et
  seq. and informed defendant that he could file a proper motion for relief from judgment
  Yet, instead of filing such a motion, defendant again filed an improper motion, one to
  correct his sentence, which the trial court also denied. In 2018, defendant finally filed his
                                                                                                               2

motion for relief from judgment and the trial court correctly reviewed it as a successive
motion under MCR 6.502(G).

        Because defendant failed to appeal the 2005 order and sat on his hands for 13
years before filing a proper motion for relief from judgment, I see no error at all in the
decision to treat the latter as a successive motion. Defendant demonstrated as early as
2005 that he was cognizant of the rules underlying subchapter 6.500 by having explicitly
instructed the trial court not to review his motion at that time to correct the presentence
report as a motion for relief from judgment. A court’s errors should be addressed when
they manifest rather than many years afterwards, especially where there were no barriers
to a timely appeal. And remedial or corrective actions by this Court should best be taken
to avoid the inadvertent forfeiture or waiver of rights, not to encourage a defendant to file
an improper motion as a “consequence-free” effort to secure judicial relief. Because
defendant never challenged the 2005 order and sat on his rights for a generation, he is
entitled to neither legal nor equitable relief. In particular, he is not entitled to a remand
from this Court to have his motion reviewed as an initial motion for relief from judgment.
By doing so, the Court diminishes its own rules.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 25, 2019
        t1022
                                                                             Clerk